t c summary opinion united_states tax_court bruce millard petitioner v commissioner of internal revenue respondent docket no 4971-05s filed date james j lombardi iii for petitioner nina p ching for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to trade_or_business expense deductions in excess of the amounts allowed by respondent agreements between the parties allow resolution of the issue to depend entirely upon the extent to which petitioner can substantiate the expenditures that underlie those deductions background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in jamaica plain massachusetts during the year in issue petitioner was employed in various ways relating to the music industry he was self-employed as a music teacher3 and performance artist he also taught students as an employee for the brookline music school brookline as a self-employed music teacher petitioner provided music lessons to his students petitioner’s private students either at a music studio in milford massachusetts or at petitioner’s residence music lessons for some of the students that petitioner taught as an employee of brookline brookline’s students were conducted there are no disputes between the parties regarding the technical applications of the relevant provisions of the internal_revenue_code including sec_162 sec_274 sec_280a and sec_280f petitioner instructed students learning to play various stringed instruments including the guitar and mandolin either at brookline’s facility or as in the case of his private students at petitioner’s residence petitioner also performed roughly four to eight times per month during generally at small clubs but occasionally at music festivals from time to time he was also hired to be a side man which required that he accompany groups of musicians on out-of-town trips that often involved overnight stays during petitioner lived in an old house that had been converted into several apartments petitioner rents one of the apartments from the owner of the house and as relevant here during paid rent and utilities expenses in the amounts of dollar_figure and dollar_figure respectively petitioner’s apartment occupies portions of two levels of the house and in addition to hallway spaces consists of at least six distinct rooms that spread out over approximately big_number square feet petitioner estimates that at least square feet dollar_figure percent of the apartment was used exclusively for business purposes petitioner and his spouse who is not a party to this proceeding filed a timely joint federal_income_tax return petitioner’s return petitioner’s return includes a schedule a itemized_deductions and a schedule c profit or loss from business_expenses attributable to petitioner’s employment with brookline are deducted as part of the miscellaneous itemized_deduction claimed on the schedule a the schedule c shows petitioner’s principal business or profession as music performance and production and expenses attributable to petitioner’s various activities as a music instructor and performing artist including home_office expenses are deducted on this schedule in the notice_of_deficiency that forms the basis for this case various adjustments some in petitioner’s favor are made to the above-referenced deductions there is no point in providing the detail of those adjustments here because the parties much to their credit have by their agreements moved beyond the disputes suggested by those adjustments discussion the extent to which the parties have reached agreement on many of the adjustments leaves us little to do other than examine the evidence presented both in the form of documents and testimony in order to determine whether petitioner has properly substantiated and is therefore entitled to deductions for various expenses in excess of the amounts stipulated in so doing we find that in addition to the amounts stipulated by the parties petitioner is entitled to deductions for the following expenses in the following amounts travel - dollar_figure items included in the deduction for other expenses - dollar_figure and home_office - dollar_figure to reflect the foregoing decision will be entered under rule
